Citation Nr: 1528292	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a throat disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a tension headache disorder.

8.  Entitlement to service connection for a right hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to July 2005 (when he retired).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for bilateral hearing loss, a bilateral eye disability, and a right hip disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably shown to have become manifest in service and persisted since.

2.  The Veteran is not shown to have had a heart disability during the pendency of his instant claim seeking service connection for such disability.

3.  The Veteran is not shown to have had a chronic throat disability during the pendency of his instant claim seeking service connection for such disability.

4.  The Veteran is not shown to have had a back disability during the pendency of his instant claim seeking service connection for such disability.

5.  It is reasonably shown that a chronic tension headache disability had its onset during the Veteran's active military service and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  Service connection for a throat disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

4.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

5.  Service connection for a tension headache disorder is warranted.  38 U.S.C.A.    §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for VA examinations, pertaining to the disabilities on appeal addressed on the merits below, in December 2010 and January 2011.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and the examiners expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Tinnitus

The Veteran alleges that he has tinnitus due to noise trauma in service.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation (and generally incapable of clinical confirmation).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's service personnel records reflect that his military occupational specialties included being a support equipment, air conditioning, and mobile maintenance facility technician and a Navy law enforcement specialist.  Given the duties associated with these occupations it is likely he had some exposure to noise trauma in service.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service, and it has persisted postservice.  Because the service records do not show tinnitus, the determination rests on the Veteran's credibility.  The fact that tinnitus was not noted in the STRs does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's accounts of onset of tinnitus in service becomes a critical factor in this matter.  In support of his claim are his statements throughout the pendency of the appeal that he has had tinnitus since service.  Against the Veteran's claim is the January 2011 VA audiological examination report, wherein an examiner indicated that the Veteran's description of his tinnitus is not typical of tinnitus due to noise exposure, in that it is intermittent and brief, and unilateral (in the left ear only).  The examiner noted that there is no current high frequency hearing loss in the left ear which would typically be associated with tinnitus due to noise exposure.  The examiner then stated that the etiology of the Veteran's tinnitus is unknown.

Upon close consideration of the entire record, the Board finds that the Veteran's account placing onset of tinnitus in service and indicating that it has persisted since may reasonably be accepted as credible.  He has fairly consistently maintained that his tinnitus began in service, and has persisted.

Regarding the opinion against the Veteran's claim on VA examination, the Board notes that while the VA examiner indicated that the Veteran's tinnitus is not typical, the examiner did not account for the Veteran's reports of onset in service and having persisted since (albeit on an intermittent basis), i.e., the examiner did not discount those reports as not credible.  Therefore, that opinion cannot be found dispositive.

Considering the above and resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that his tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.

Heart Disability, Throat Disability, Back Disability

The Veteran generally contends that he has a heart disability, a throat disability, and a back disability, each incurred in service.

The Veteran's STRs note complaints of chest pain and an assessment of costochondritis.  They also note an instance of treatment for difficulty swallowing and a sore throat, when the assessment was pharyngitis, and an assessment of low back pain.

On December 2010 VA heart examination, the examiner indicated that there was no objective evidence of a heart disability.  On December 2010 VA examination of the Veteran's throat, the examiner found no objective evidence of a throat disability.  On December 2010 VA spine examination, the examiner indicated that there was no objective evidence of spine pathology.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is nothing in the record to suggest that the Veteran has (or during the pendency of the instant claim has had) a chronic heart, throat, and/or back disability.  He does not point to any postservice medical examiner or treatment provider who has noted such a disability, or symptoms of such disability.  While he is competent to report he has symptoms pertaining to his chest/throat/back pain, whether or not there is a chronic disability underlying such subjective reports is a medical question that requires medical training/expertise.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to supporting medical opinion or medical literature.  Therefore, his own opinion is not competent evidence in this matter.

Without evidence of a current heart, throat, and back disability, the Veteran has not presented a valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied. 

Tension Headaches

The Veteran alleges that he has tension headaches that were incurred in service.  His STRs show that in August 1987, he was seen complaining of a painful headache of one week and two days; the pain was described as located in the temples and occipital areas.  The assessment was probable tension headaches.  In December 1988, he was seen for a complaint of tired eyes and temporal headaches.  

On December 2010 VA headaches examination, the Veteran reported that his headaches began in 1987-1988, and were located in the temple region and around the head.  The diagnosis was tension headaches.

It is not in dispute that the Veteran has tension headaches.  Such disability has been diagnosed, including on VA examination.  Evidence of the onset for a chronic disability in service and continuity of symptoms since is one way of establishing service connection.  See 38 C.F.R. § 3.303(b).  On longitudinal review of the evidence, the Board finds that the record reasonably supports a finding that the Veteran has had a chronic tension headache disability which had its onset in service.  The Veteran's STRs show reports of, and treatment for, headaches and significantly, an assessment of likely tension headaches.  Moreover, his statements regarding symptoms over the years have been consistent and are considered forthright and credible; they are supported by the record.  He is competent to report symptoms he experiences, including headaches.  The Board finds no reason to find his reports not credible.  

While the December 2010 VA examiner found no evidence of chronic headache pathology, that conclusion is unexplained (the examiner does not cite to any diagnostic study or clinical finding that would contradict the Veteran's subjective reports of persistent recurring headaches since service).  The examiner indicated there was no documentation of a headache disorder in the Veteran's military service treatment records.  That statement of factual background is patently inaccurate; as was noted above, the Veteran's actually received an assessment of probable tension headaches.  The reliance on the inaccurate factual premise renders the opinion lacking probative value.  

Resolving any remaining doubt in the Veteran's favor (as required, see 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that his tension headaches became manifest in service and have persisted since, and that service connection for a tension headache disorder is warranted. 



ORDER

The appeal seeking service connection for tinnitus is granted.

The appeal seeking service connection for a tension headache disorder is granted.

The appeals seeking service connection for a heart disability, a throat disability, and a back disability are denied.


REMAND

The Veteran contends that he has hearing loss due to service.  Regarding the left ear, the Board notes that on January 2011 VA audiological examination, the examiner noted a speech discrimination score of 92 percent.  Governing regulations indicate that impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the examiner did not diagnose hearing loss but noted that the Veteran's left ear was "clinically normal."  [He also indicated that the validity of the speech discrimination score is in question.]  Whether the Veteran has a hearing loss disability in the left ear is a critical threshold question and thus, additional development is needed to determine if in fact there is a left ear hearing loss disability.  The Veteran's MOS in service was such that some exposure to noise  in service is likely.  His STRs show an elevated (to 30 decibels) puretone threshold at 3000 Hertz that in June 1994,.  On April 2005 separation audiometry, however, the puretone threshold at 3000 Hertz was 20 decibels (i,e, normal).  If a left ear hearing loss disability is found, a medical opinion to explain the significance (if any) of the apparent temporary puretone threshold shift in service would be needed.  

A right ear hearing loss disability was diagnosed on January 2011 VA examination.  The examiner opined that such is less likely than not related to service noting that audiology in service did not show a significant shift during service and that the current right ear hearing loss is more likely a post-service occurrence.  This opinion conclusory; it is unaccompanied by adequate rationale, and does not address why the current right ear hearing loss is more likely related to a postservice occurrence than noise trauma in service.  The examiner also did not adequately discuss the Veteran's STRs, which show that in October 1999, he was noted to have apparently significant puretone threshold shifts.  The record also notes that the right ear disability was considered likely permanent due to its persistence for more than a month.  On August 2000 audiometry, an elevated puretone threshold of 30 decibels was noted at 4000 Hertz in the right ear.  A history of temporary puretone threshold shifts was noted.  However, April 2005 audiometry (three months prior to the Veteran's separation from service), did not find a right ear hearing loss disability or elevated puretone thresholds in that ear.  The Board finds that a remand to secure a medical opinion that discusses the significance of all audiometric findings in service is necessary.  

The Veteran also contends that he has a bilateral eye disability incurred in service.  He alleges that he sustained eye trauma when acid splashed into his left eye and that a dry eye problem is a residual of such injury.  His STRs show assessments of slight bilateral ptosis, possible floaters, presbyopia, hyperopia, tired eyes, and note that in February 1988, battery acid splashed to his left eye.  On December 2010 VA eye examination, the diagnoses included trace cataracts and trace dry eyes, both opined to be unrelated to the Veteran's service.  Diagnoses of trace syneresis/floaters, mild ptosis, and refractive error and presbyopia were also noted and opined to be the same as the eye conditions noted in service.  The opinion provided is inadequate for rating purposes as it does not adequately address the medical questions presented by the instant claim, i.e., it does not clearly identify what current eye pathology (and related impairment) is acquired (and possibly trauma-related or otherwise incurred in service) and what pathology is developmental (and not a compensable disability).  Accordingly, a VA examination to secure a clarifying medical opinion is necessary.

The Veteran further contends that he has a right hip disability that was incurred in service.  His STRs show that in April 1991, he was seen with complaint of right hip pain of one month's duration, after running and other physical exercise.  The assessment was rule out bursitis.  On December 2010 VA joints examination, the diagnosis was right hip strain; but the examiner also noted that there was no objective evidence of chronic right hip pathology, and opined that a right hip disorder was unrelated to the Veteran's service.  Such opinion self-contradictory, confusing, and inadequate for rating purposes.  A diagnosis of right hip strain is inconsistent with a finding of no objective evidence of right hip pathology (by definition a strain is an anatomical change due to applied force)(And how can something nonexistent be nonetheless found to be unrelated to service?).  Another opinion expressed with greater clarity is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated outstanding records of VA and/or private evaluations and treatment the Veteran has received to the present for his hearing loss, eye, and/or right hip.  He must assist in this matter by identifying all providers and submitting the releases needed to secure private records.

2.  The AOJ should arrange for the Veteran to be examined by an audiologist to determine the existence of a left ear hearing loss disability (and if so, its likely etiology) and the likely etiology of the right ear hearing loss.  The entire record, to include this remand, must be reviewed by the examiner.  Following examination of the Veteran and review of his record, the examiner should offer opinions that respond to the following:

(a)  Does the Veteran have a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385)?  

(b)  If a left ear hearing loss disability is diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service, to include as due to acoustic trauma therein?

(c)  What is the likely etiology for the Veteran's right ear hearing loss?  Is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to acoustic trauma therein?

(d)  If a hearing loss found is determined to be unrelated to service, please identify the etiology considered more likely, and explain why that is so (citing to supporting factual data).  [The examiner is advised that it is not in dispute that the Veteran had some exposure to noise in service.]  

The examiner must explain the rationale for all opinions, specifically commenting on the significance, if any, of any puretone threshold shifts in service.

3.  The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to ascertain the presence, nature and etiology of any eye disability.  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Identify all eye pathology/impairment found, explaining regarding each finding whether it is a normal variant or reflects a disability entity (and is so whether it is acquired or developmental in nature), and if so identify the disability by diagnosis.  

(b)  Identify the likely etiology of any acquired eye disability found, specifically indicating whether it at least as likely as not (a 50% or greater probability) is due to trauma (battery acid splash) in service, became manifest in service, or is otherwise shown to have been incurred therein?   

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the existence, nature and etiology of any right hip disability.  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Identify (by diagnosis) each right hip disability entity found (or noted during the pendency of this appeal).   Reconcile (if possible) the diagnosis of right hip strain and  the notation of no objective evidence of right hip pathology on December 2010 VA examination.

(b)  Identify the likely etiology for each right hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include the complaints/treatment noted therein?

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


